DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    421
    577
    media_image1.png
    Greyscale
At pages 6-7, Applicant argues that Sugino does not teach the second shortest length is longer than the first shortest length, wherein at least one of the first shortest length and the second shortest length includes the bent shape in a path, and first region is of P type conductivity and the second region is of N type conductivity.

In response, Examiner respectfully disagrees and submits that, with the first region, the second region, first junction surface, second junction surface, the third junction surface, first shortest length, and the second shortest length being interpreted as annotated in Fig. 7 above (in which the second junction surface is part of the surface having entire contact between regions 405 and 406 such that the lower edge of the second junction surface is above the third junction surface as shown in the figure above), Sugino clearly discloses: 
1) the second shortest length is longer than the first shortest length,
2) at least one of the first shortest length and the second shortest length includes the bent shape in a path, and 
3) first region is of P type conductivity and the second region is of N type conductivity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugino (US 2009/0261445 A1 – Sugino).
Regarding claim 1, infrared solid state imaging device comprising a first PN junction diode and a second PN junction diode connected in series (Fig. 7; [0032]-[0033]; [0036] – a first PN junction diode made of regions 405 and 407 and a second PN junction diode made of regions 406 and 408, as shown in annotated figure in “Response to Arguments” above, are connected in series) that are provided to be thermally isolated from a substrate (Fig. 4C – thermally isolated from a substrate 300), the first PN junction diode and the second PN junction diode converting a temperature change caused by heat converted from emitted infrared rays into an electrical signal ([0049] – the diodes converts the change of temperature in accordance with a strength of the irradiated infrared ray to electric signal and output the signal), wherein the infrared solid state imaging device comprises: a first region having a first conductivity type (Fig. 7; [0033] – region 407 of P type); a second region having a second conductivity type which constitutes the first PN junction diode together with the first region, which is in contact with the first region at a first junction surface, and which has a first shortest length that is a shortest length from the first junction surface to a second junction surface (Fig. 7; [0033] – region 405 of N type, is in contact with the first region at a first junction surface, i.e. the surface annotated as “first junction surface” shown in annotated figure above, which has a first shortest length that is a shortest length from the first junction surface to a second junction surface, which is part of the surface having entire contact between regions 405 and 406 such that the lower edge of the second junction surface is above the third junction surface as shown in the annotated figure above); a third region having the first conductivity type which is in contact with the second region at the second junction surface, and which has a second shortest length that is a shortest length from the second junction surface to a third junction surface, the second shortest length being longer than the first shortest length (Fig. 7; [0032] – region 406 of P type in contact with region 405 at the second junction surface, which has a second shortest length that is a shortest length from the second junction surface to a third junction surface as shown in the annotated figure above, the second shortest length being longer than the first shortest length as shown in annotated figure above), a fourth region having the second conductivity type which constitutes the second PN junction diode together with the third region, and which is in contact with the third region at the third junction surface (Fig. 7; [0032] – region 408 of N type in contact with region 406 at the third junction surface as shown in annotated figure above); an element isolation region which establishes electrical isolation between the first region and the fourth region, between the first region and the third region, and between the second region and the fourth region (Fig. 5D – the concave region between regions 405 and 406); and a metal wire provided on the second region and the third region for electrically connecting the first PN junction diode and the second PN junction diode in series ([0031]; Fig. 7 – element 412a), wherein at least one of the second region and the third region has a bent shape in plan view (Fig. 7 – the second region 406 and third region 405 are of bent shape when looked at from above), wherein the first conductivity type is P type and the second conductivity type is N type ([0032]-[0033] – see annotated figure above), and wherein at least one of the first shortest length and the second shortest length includes the bent shape in a path (see annotated figure above, in which the second shortest length is of L shape).
Regarding claim 4, Sugino also discloses the first region, the second region, the third region, and the fourth region are placed such that the first PN junction diode and the second PN junction diode as a whole have a U shape in plan view (Fig. 7).
Regarding claim 5, Sugino also discloses the first region, the second region, the third region, and the fourth region are placed such that the first PN junction diode and the second PN junction diode as a whole have an L shape in plan view (Fig. 7).
Regarding claim 6, Sugino also discloses the second region and the third region are provided such that at least a portion of a line segment that connects an arbitrary point on the first junction surface and an arbitrary point on the third junction surface is within the element isolation region (Fig. 5D – a line from a point at the surface of region 405 to a point at the surface of region 406 is within the concave region).
Regarding claim 9, Sugino also discloses the first region has an impurity concentration higher than that of the second region, and is partially provided within the second region ([0032] – region 408 is of high doped region while region 406 is of low doped region, region 408 is partially provided within region 406 as further shown in Fig. 5C).
Regarding claim 10, Sugino also discloses the fourth region has an impurity concentration higher than that of the third region, and is partially provided within the third region ([0033] – region 407 is of high doped region while region 405 is of low doped region, region 407 is partially provided within region 405 as further shown in Fig. 5C).
Regarding claim 11, Sugino also discloses the infrared solid state imaging device has a region having a transition metal concentration higher than that of the second region or the third region, between the second region and the third region ([0031]; Fig. 7 – region 412a).

Allowable Subject Matter
Claims 3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484